 Case 16-15513-CMG     Doc 106    Filed 03/01/19 Entered 03/01/19 10:31:14          Desc Main
                                 Document      Page 1 of 3




                                                              Order Filed on March 1, 2019
                                                                        by Clerk
                                                                 U.S. Bankruptcy Court
                                                                 District of New Jersey




DATED: March 1, 2019
Case 16-15513-CMG   Doc 106    Filed 03/01/19 Entered 03/01/19 10:31:14   Desc Main
                              Document      Page 2 of 3




                                      2
Case 16-15513-CMG   Doc 106    Filed 03/01/19 Entered 03/01/19 10:31:14   Desc Main
                              Document      Page 3 of 3




                                        3
